Citation Nr: 1619600	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-41 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a recurrent pulmonary disorder, to include pulmonary hypertension and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from November 1942 to March 1945.  He was awarded the Purple Heart.



This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.  

In October 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination and opinion.  The action specified in the October 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's pulmonary hypertension was not caused or permanently aggravated by his active military service, to include his service connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a recurrent pulmonary disorder to include pulmonary hypertension and chronic obstructive pulmonary disease (COPD) have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for a pulmonary disorder.  

The Veteran's service treatment records are negative for any complaints of or treatment for a pulmonary disability nor is there any evidence that the Veteran was diagnosed with or treated for a chronic pulmonary disability for many years after separation from service, although the Veteran did tell a February 2016 VA examiner that he was treated for respiratory problems in the 1940s.  However, he has argued that service connection is warranted because one of his treating physicians suggested that his cigarette smoking was a manifestation of his PTSD and it precipitated his pulmonary disorder.  In the alternative, he has also suggested that his chronic lung disease was caused by inhalation of coral dust on the beaches as a Marine in combat during World War II.

The nature of the Veteran's pulmonary disorder and its relationship to his service-connected disorders is in conflict.  The Veteran's pulmonary disorder has been variously diagnosed.  The report of the March 2010 VA examination provides a diagnosis of pulmonary hypertension and states that "per his most recent [pulmonary function test] on [November 2008], he does not have COPD."  A January 2010 VA treatment record, however, states that the Veteran has "[c]hronic dyspnea: [p]ossibly secondary to [pulmonary hypertension secondary to right heart failure] and deconditioning.  Other [differential diagnoses] broad including restrictive lung disease secondary to body habitus, [COPD secondary] to tobacco use, interstitial lung disease, CHF."  A home health note from July 2012 records a diagnosis of COPD.

In May 2008, Dr. J.P. opined, "[i]n my opinion, [the Veteran's] very heavy smoking history could as likely as not have been a manifestation of the PTSD.  Since the heavy smoking history is almost certainly a factor in [the Veteran's] known cad and suspected severe copd, it is my opinion that his current disability that stems from dyspnea on exertion and dyspnea at rest is related to his military service related PTSD."

However, at a May 2010 VA examination, the examiner concluded it is less likely than not that the Veteran's pulmonary hypertension was caused or permanently aggravated by his service connected PTSD, noting that the Veteran started smoking at the age of sixteen, prior to his active military service, and had denied that PTSD caused him to smoke more after separation from service.  

In February 2016, the Veteran was afforded a new VA examination.  The examiner diagnosed the Veteran with pulmonary hypertension, but concluded that there is no evidence that the Veteran currently suffers from any other lung disease.  There is no indication of particular residual/fibrosis in the lungs from any ingested silicates from exploded coral shells as claimed.  A 2010 pulmonary consultant did not diagnose COPD, emphysema, or significant restrictive disease.  2008 PFTs were normal.  He opined that it is less likely than not that the Veteran's pulmonary hypertension had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

As an initial matter, the examiner noted that there is no evidence of pulmonary hypertension during active service or for decades thereafter.  Additionally, as noted above, there is no evidence of particular residuals or fibrosis of the lungs that would be consistent with the inhalation of silicates from exploded coral shells during the Veteran's service in the Pacific during World War II.  

The examiner explained that "[t]he chronic dyspnea of pulmonary HBP is most likely multifactorial in origin and cofactors include: longstanding multivessel CAD, biventricular CHF, AI prior to valvular replacement, chronic tobacco abuse, chronic HBP (diastolic dysfx) and OSA with CPAP requirement with obesity (BMI >38) contributing."  He considered whether the Veteran's service connected disabilities, including coronary artery disease, caused or permanently aggravated the Veteran's pulmonary hypertension, but concluded:

The current pulmonary condition (pulmonary HBP) is less likely than not proximately due to or caused by the SC-multivessel coronary artery disease (s/p CBAG x 3; and subsequent redo x1) or any residual left heart failure from systolic dysfunction.  The absence of significant left ventricular wall motion abnormalities and normal ejection fraction makes this a less likely source of pulmonary hypertension than the chronic diastolic dysfunction associated with non-service-connected conditions of hypertension and separately obstructive sleep apnea requiring CPAP.  There is no evidence to support aggravation (permanent worsening) of his pulmonary condition by the service-connected coronary artery disease or left heart systolic failure.  

Non-service-connected issues contributing to pulmonary hypertension include: Prolonged smoking history, obesity, significant aortic insufficiency now s/p valvular replacement, and most significantly chronic hypertension with diastolic dysfunction and obstructive sleep apnea with requirement for CPAP.  Additionally, small airways disease with some reversibility had been demonstrated on pulmonary functions that may reflect chronic smoking history; this too may elevate pulmonary artery pressures and is NSC.  The predominant contributors to his pulmonary hypertension are not service-connected.  Finally, SSRI's associated with MH treatment may contribute to Pulmonary HBP, but the diagnosis was established prior to their use for this veteran. 

Based on the above evidence, the Board finds that entitlement to service connection for a chronic pulmonary condition, to include pulmonary hypertension, must be denied.  

There is no evidence that the Veteran suffered from a pulmonary disorder in service or for approximately sixty years after separation from service.  Additionally, although the Veteran has suggested that he suffered damage to his lungs from inhaling particles of coral, diagnostic testing is negative for particle residue or fibrosis in the lungs consistent with such an injury.  Therefore, while the Board certainly accepts that exposure to any number of environmental hazards, including exposure to dust and explosive particles, is consistent with the Veteran's combat service, there is no evidence that this exposure resulted in any permanent respiratory disability.  Accordingly, service connection must be denied on a direct basis.

The Board has also considered whether the Veteran's pulmonary hypertension was caused or permanently aggravated by a service connected disability.  However, both the March 2010 and February 2016 VA examiners concluded that this is less likely than not.  While Dr. J.P. suggested that the Veteran's service connected PTSD had caused his smoking and in turn caused his pulmonary condition, the Veteran started smoking before his enlistment and reported to the March 2010 VA examiner that he did not smoke more following his active service.  Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's history of tobacco use is related to service.  

While the Veteran appears to sincerely believe his pulmonary disability is related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has pulmonary hypertension due to his active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence, as well as the negative nexus opinions of the March 2010 and February 2016 VA examiners.  

For all the above reasons, entitlement to service connection for a recurrent pulmonary disorder to include pulmonary hypertension and chronic obstructive pulmonary disease (COPD) is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).




The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a recurrent pulmonary disorder to include pulmonary hypertension and chronic obstructive pulmonary disease (COPD) is denied.  


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


